Citation Nr: 1128981	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  07-36 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include  posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for arthritis, left hand.

3.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée, S.T. 


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from November 1988 to May 1989, from November 1990 to August 1991, and from January 2003 to August 2005.   Additionally, the Veteran has more than 10 years of reserve component service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded these issues in August 2010 to afford the Veteran a Board hearing at the local RO, which was held before the undersigned Acting Veterans Law Judge in January 2011.  A transcript of the hearing has been associated with the claims file.  

The issues of service connection for right elbow arthritis and upper back condition were also on appeal, but in his November 2007 substantive appeal, the Veteran indicated that he no longer wished to appeal these issues.  Thus, there remain no allegations of errors of fact or law for appellate consideration of these issues.  See 38 C.F.R. § 20.204.

A review of the Veteran's claims file shows that he has been diagnosed with several other mental disorders, including PTSD.  Under Clemons v. Shinseki, 23 Vet.App. 1 (2009), a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be and VA should consider alternative current conditions within the scope of the filed claim.  Id.  Accordingly, the Board has recharacterized the issue on appeal as set forth on the front page of this decision to include all acquired psychiatric disabilities.  

In March 2009, the Veteran filed a claim seeking increased ratings for his service-connected right wrist strain and chronic strain of the left thigh and left leg as well a claim to reopen the issue of entitlement to service connection for joint pain.  In April 2009, the RO sent the Veteran notice under the Veterans Claims Assistance Act (VCAA).  However, based on the record, it does not appear that any further development has taken place or that a rating decision was issued.  Therefore, the Board does not have jurisdiction over these issues and they are referred to the RO for appropriate action.  

The issue of entitlement to service connection for an acquired psychiatric disability, including PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the January 2011 Board hearing and in a January 2011 statement to the Board, the Veteran indicated that he no longer wished to pursue an appeal on the issues of entitlement to service connection for arthritis, left hand, and glaucoma.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issues of entitlement to service connection for arthritis, left hand, and glaucoma, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran, at the January 2011 Board hearing and in a written statement submitted to the Board in January 2011, withdrew his appeal as to the issues of entitlement to service connection for arthritis, left hand, and glaucoma.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed without prejudice.  


ORDER

The appeal as to the issues of entitlement to service connection for arthritis, left hand, and glaucoma are dismissed.


REMAND

The present appeal includes the issue of entitlement to service connection for an acquired psychiatric disability, including PTSD.  With respect to this issue, the Board finds that further development is necessary before undertaking appellate review.   

The Veteran claims that during his second period of active duty service, he was stationed at King Khalid Military City in Saudi Arabia which came under scud missile attacks.  The Veteran's DD 214 for this period of service indicated that he  served in the Southwest Asia Theatre of Operations from January 14, 1991 to July 30, 1991.  During the course of the appeal, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standard for establishing the in-service stressor required for PTSD claims.  Service connection for PTSD may now be granted if the evidence demonstrates (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) evidence that the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  75 Fed. Reg. 39,852 (July 13, 2010).

For purposes of the revised regulation, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

If the evidence establishes that the Veteran engaged in combat and the claimed stressor is related to combat, the Veteran's lay testimony alone is sufficient to establish the occurrence of the alleged stressor when the allegation is consistent with the facts and circumstances of his service.  Id.

Initially, in light of the revised regulation, the Board finds that the Veteran should be scheduled for another VA examination.  The Board observes that the Veteran underwent a VA fee-based examination in July 2005.  However, the examiner was unable to diagnose the Veteran with PTSD.  Nevertheless, subsequent VA treatment records showed that he was diagnosed with PTSD, but as these records appear to be incomplete, it is unclear whether the diagnosis was based on the Veteran's "fear of hostile military or terrorist activity" while stationed in Southwest Asia.  Further, prior to his last period of active duty service, an October 2000 VA treatment record showed that the Veteran was treated for adjustment reaction with mixed emotional features.  Service treatment records from his most recent period of active duty service showed that the Veteran was diagnosed with adjustment disorder with anxiety by a Medical Evaluation Board prior to his discharge.  Accordingly, given these factors, the Veteran should be provided a VA examination, to be conducted by a VA psychiatrist or psychologist, for the purpose of determining whether he has PTSD related to his claimed in-service stressors or otherwise has a psychiatric disability that began during service or is otherwise related to any  period of active service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.304(f)); Clemons v. Shinseki, supra.

Further, in October 2006, the Veteran submitted a statement along with a copy of disability benefits determination from the Social Security Administration (SSA).  However, it does not appear that the Veteran's SSA records have been requested.  Thus, the RO/AMC should obtain the administrative decisions pertaining to the veteran's claim and any underlying medical records from the SSA.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Moreover, given the nature of PTSD claims in that in-service stressors need to be corroborated in certain cases, the Board also finds that the Veteran's service personnel records for all his periods of active duty service should be obtained.  

It also does not appear that all of the Veteran's VA treatment records have been associated with the claims file.  It seems that records from June 2005 to March 2006 and from July 2006 to January 2009 are missing.  Significantly, subsequent treatment records indicated that the Veteran was first diagnosed with PTSD on January 28, 2008; however, again, this record does not appear to be in the claims file and is relevant to the Veteran's claim.  Moreover, the Veteran has indicated that he is receiving continuing treatment at the VA, and the most recent records obtained by the RO are from April 2009.  As VA medical records are constructively of record and must be obtained, the RO/AMC should obtain VA treatment records from June 2005 to March 2006, from July 2006 to January 2009, and from April 2009 to the present, to specifically include a January 28, 2008 mental health record.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Lastly, the RO/AMC should ensure that the Veteran has been provided sufficient VCAA notice with respect to this issue under 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159.  This is particularly important in view of the revised PTSD regulation described above.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A are fully complied with and satisfied.  Specifically, the Veteran should be notified of the revised provisions of 38 C.F.R. § 3.304(f)(3).

2.  The RO/AMC should contact the Social Security Administration and obtain copies of all administrative decisions (with associated medical records) pertaining to any claim for disability benefits by the Veteran.  If the records are unavailable, this should be documented in the claims file.

3.  The RO/AMC should take the appropriate steps to secure the Veteran's service personnel records for all periods of active duty service.  If the records are unavailable, this should be documented in the claims file.

4.  The RO/AMC should take appropriate action to obtain copies of all VA treatment records from June 2005 to March 2006, from July 2006 to January 2009, and from April 2009 to the present, to specifically include a January 28, 2008 mental health record.  If the records are unavailable, this should be documented in the claims file.

5.  After all of the above development has been accomplished, the RO/AMC should schedule the Veteran for a VA mental health examination.  The claims file and a copy of this remand will be made available to the examiner, who should acknowledge receipt and review of these materials in any report generated as a result of this remand.  All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each psychiatric disorder found, and should include a specific finding as to whether the Veteran has PTSD. Thereafter, the examiner should respond to the following:  

a)  If PTSD is diagnosed, the examiner must specifically opine whether the stressor (or stressors) claimed by the Veteran is (or are) adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are at least as likely as not (e.g., a 50 percent or greater probability) related to the claimed stressor(s).

b)  If any other current psychiatric disability is diagnosed, the examiner must specifically opine whether it is at least as likely as not that such disorder is etiologically related to service.  

c)  With all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

6.  Thereafter, in the interest of avoiding a future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions expressed.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

7.  Once all above development has been accomplished, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


